ITEMID: 001-22479
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: STUDIO G-3 ZAGREB v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Studio G-3 Zagreb, is a company from Zagreb. It is represented before the Court by Mr Boris Kozjak, a lawyer practising in Virovitica.
On 7 July 1993 the applicant company was sued before the Zagreb Municipal Court. The plaintiff, O.M., sought payment for her lawyer’s fees.
On 2 November 1993 the Zagreb Municipal Court awarded the claim.
On 14 April 1994 the applicant company appealed against the judgment.
On 11 April 1995 the Zagreb County Court upheld the first instance judgment.
On 20 June 1995 the applicant company filed a request for revision on points of law before the Supreme Court.
On 9 November 2000 amendments to the Constitution were enacted that, inter alia, introduced a guarantee of fair trial.
On 26 June 2001 the Supreme Court rejected the request.
Section 26 of the Constitution, enacted on 9 November 2000 provides, inter alia, that in determination of his civil rights and obligations everyone is entitled to a fair hearing by a tribunal.
Section 28 § 1 provides that every person, who considers that any of his constitutional rights has been violated by a decision of a judicial or administrative body or any other body invested with public authority, may lodge a constitutional complaint with the Constitutional Court.
